DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 05/18/2020 is acknowledged. 
With the amendment entered, 11/19/2020, Applicant cancelled withdrawn claims 17-18.
Response to Amendment and Status of Claims
Applicant's amendment, filed 11/19/2020, has been entered. Claims 1, 3-5, and 15 are amended, claims 2, 14, and 16-18 are cancelled, and no claims are newly added. Accordingly, claims 1, 3-13, and 15 are pending and considered in this Office Action.
Applicant’s amendments to the title and specification, filed 11/19/2020, are acceptable thereby obviating the previous specification objections.
Applicant’s amendments to claims 4 and 5 have obviated the previous claim objections.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 5 of claim 1, “and a binder metal of selected from the group consisting…” should be “and a binder metal 
Claim 6 is objected to because of the following informalities: “based an the total hard material particles” should be ‘based on the total hard material particles’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 includes “while applying a pressing force of from 20 to 80 MP”. This phrase renders the metes and bounds of the claim indefinite because “MP” is not a recognized unit of pressure. In the interest of furthering prosecution, it is interpreted that the units are MPa.
Additionally, claim 1 recites “cooling the article” which lacks sufficient antecedent basis. In the interest of making the record clear, it is interpreted that ‘the article’ refers to ‘the component’.
Claims 3-13 and 15 are rejected as they depend from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 5, 11, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Svec (U.S. 2010/0196734; Of Record).
Regarding claim 1, Svec teaches wear protection sheets (meeting claimed ‘wear part’; Paragraph 0006) having increased operating lifetime (Paragraph 0007) and very low porosity (Paragraph 0007).
Specifically, Svec teaches that the composition of the wear protective sheet comprises hard material particles having an inner core of fused tungsten carbide and an outer shell of tungsten carbide (Paragraphs 0018-0019 “fused tungsten carbides of the formula W2C/WC, with the particulate fused carbides having a particle shell composed of tungsten carbide (WC)”) a binder metal selected from the group consisting of Co, Ni and Fe and alloys comprising at least one of Ni, Co, and Fe (Paragraphs 0022-0023; “metal encased hard materials” “hard material particles are surrounded by a metal shell…nickel, cobalt,…iron… or a mixture of these materials”). Additionally, Svec teaches that the wear protection layers have a low porosity of less than 1% (Paragraph 0056) which is taken to meet the broadest reasonable interpretation of ‘pore free’ as claimed. Notably, Applicant has not provided a definition of essentially pore free or pore free.
With regard to the language requiring the inner core of fused tungsten carbide to have a lamellar structure, it is noted that fused tungsten carbide inherently possesses a lamellar structure as is known within the art. As such, Svec’s inner core of fused tungsten carbide necessarily has a lamellar structure and thereby anticipates the claimed feature.
With regard to the language requiring “wherein the lamellar structure of the fused tungsten carbide is maintained after sintering and the lamellar structure of the fused tungsten carbide is not thermally or chemically transformed during the sintering process”, it is anticipated that the lamellar structure of the fused tungsten carbide would not be changed because the liquid phase sintering of Svec reaches a maximum of 2000°C (Paragraph 0054) which is significantly lower than the melting point of tungsten carbide. Moreover, there is no other indication in the Svec reference that would be expected to thermally or chemically transform the 
With regard to the language of the claim directed to “obtainable by a process” as well as “sintering the composition at a sintering temperature of from 1250°C to 1400°C while applying a pressing force of from 20 to 80 MPa and then cooling the article in the temperature range from the sintering temperature to 500°C at a cooling rate of less than 100 K/min”, it is noted that these are product by process limitations (MPEP 2113).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the structure imparted by the processing conditions is considered, it is noted in the instant case that the sintering and cooling conditions do not impart additional structure beyond that which is already expressly required by the claim. At best, it appears that Applicant’s pressing force results in a reduced number of pores (Paragraph 0053 of the instant specification). Svec achieves the same structure (low porosity; particularly less than 1% described at Paragraph 0056 of Svec). To be clear, a porosity of less than 1% would be appreciated by persons of ordinary skill as being ‘pore-free’. 
In the interest of the clarity of the record, Applicant’s specification mentions wear protection layers at Paragraphs 0002 and 0025 and as such, it is reasonably expected that the person of ordinary skill in the art would understand Svec’s wear protection sheets to meet the broadest reasonable interpretation of the claimed ‘wear part’.
Regarding claim 4, Svec anticipates the component as applied to claim 1 above and further teaches that the metal encasing the hard material particles can be nickel, cobalt, and/or iron (Paragraphs 0022-0023).
With regard to the language directed to the gas pressure of the sintering process, it is noted that this is product by process language (MPEP 2113). This language does not appear to -4 to 10-6 mbar which is less than 10-3 bar. 
Regarding claim 5, Svec anticipates the component as applied to claim 1 above and further teaches that the metal encasing the hard material particles can be nickel, cobalt, and/or iron (Paragraphs 0022-0023).
With regard to the language directed to the cooling feature, it is noted that this is product by process language (MPEP 2113). This language does not appear to impart additional structure beyond what is already expressly recited. As such, Svec anticipates a lamellar fused tungsten carbide inner core and porosity of less than 1% which is taken to meet the claimed ‘pore-free’ limitation.
Regarding claim 11, Svec anticipates the component as applied to claim 1 above. 
With regard to the language directed to the sintering features, it is noted that this is product by process language (MPEP 2113). Nevertheless, Svec teaches liquid phase sintering (Paragraphs 0052 and 0054).
Regarding claim 12, Svec anticipates the component as applied to claim 1 above.
With regard to the language directed to the gas pressure of the sintering process, it is noted that this is product by process language (MPEP 2113). This language does not appear to impart additional structure beyond what is already expressly recited. Nevertheless, Svec teaches that the liquid phase sintering utilizes vacuum pressure of 10-4 to 10-6 mbar which is less than 10-3 bar. 
Claim 3 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Svec as further evidenced by Caron (U.S. 2006/0127269; Of Record).
Regarding claim 3, Svec teaches the component as applied to claim 1 above and teaches that the hard material particles are fused tungsten carbide. Svec does not expressly state that the fused tungsten carbide comprises a lamellar structure or is composed of 2C; however, fused tungsten carbide necessarily possesses said lamellar structure and would be composed of alternate lamellae consisting of WC and W2C.
In the interest of the clarity of the record, the teachings of Caron are provided as evidence to support that the fused tungsten carbide of Svec would possess the alternating lamellae features as claimed. 
Specifically, Caron teaches at Paragraph 0006 that “[t]he fine to coarse microstructure of the fused tungsten carbide typically consists of W2C crystals inserted as feathers in a lamellar structure”. Additionally, Caron depicts this microstructure in Figure 2 which would be appreciated by a person of ordinary skill as being lamellar and being composed of alternating lamellae consisting of WC and W2C. Moreover, it is noted that the instant application acknowledges that the intact lamellar structure of fused tungsten carbide is also referred to as a feather-like structure.
As such, it is anticipated that the fused tungsten carbide of Svec would possess a lamellar structure and would be composed of alternate lamellae consisting of WC and W2C absent evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svec (U.S. 2010/0196734) as applied to claim 1 above.
Regarding claim 9, Svec teaches the component as applied to claim 1 above but does not expressly disclose the sintering temperature of from 1300°C to 1370°C; however, Svec teaches an overlapping sintering range of 800°C to 2000°C (Paragraph 0054) with a particularly disclosed range of 1000°C to 1500°C.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 15, Svec teaches the component as applied to claim 1 above and further teaches that the wear protection sheets contains 5 to 95 wt% of metal-encased hard material particles and from 5 to 95 wt% of solder material particles (Paragraph 0026). 
prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 1, 6, 7, 9-13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerk (U.S. 2007/0079905 A1; Of Record; Cited in IDS of 12/14/2017) as evidenced by Koshy (U.S. 2010/0050746).
Regarding claim 1, Gerk teaches a dual-phase hard material including a core particle of WSC (“a eutectic mixture of WC and W2C” which is recognized by persons of ordinary skill as fused tungsten carbide; Paragraph 0003) that is surrounded by a dense shell of tungsten monocarbide (“WC”; meeting claimed outer shell comprising tungsten carbide) (Paragraph 0021) useful for coating surfaces of parts subjected to wear and for producing drill bits (Abstract). 
This hard material particle is referred to as cWSC and is further mixed with a matrix metal such as an alloy based on Fe, Ni, or Co (Paragraph 0034). See also Example 1 in which a mixture of binder alloy containing Ni with the cWSC tungsten carbide material is welded onto a steel substrate in one and two layers by PTA welding. Notably, Gerk teaches that these hard materials are used for coating surfaces of parts subjected to wear and for producing drill bits (Abstract). As such, it would be obvious to the person of ordinary skill in the art to recognize and appreciate forming the wear part or drill bit using the dual-phase hard material of Gerk in view that Gerk teaches that the particles are useful for such products. 
Compellingly, Gerk teaches that outstanding toughness and hardness of the hard material particles is maintained even when said particles are processed by conventional means, i.e. brought into contact with a liquid matrix material (Paragraphs 0016 and 0041). The person of ordinary skill in the art would find Gerk’s particles advantageous to use in the production of a drill bit or other wear part because the hard tungsten carbide based materials would not be changed by liquid phase processing such as sintering and/or welding and would still impart high 
With regard to the language requiring the claimed component to be ‘pore-free’, it is noted that Gerk is silent to any degree of porosity of the final tool. However, at Paragraph 0034, Gerk does mention a dense component. As Gerk does not describe any appreciable porosity, it is taken that Gerk’s resultant component would be pore-free in the absence of evidence or persuasive reasoning to the contrary. The person of ordinary skill in the art would understand that a dense component would be ideal because porosity is recognized as a detriment in wear tooling (Paragraph 0002 of U.S. 2010/0050746 “…due to surface porosity issues, which are known to be detrimental to the function and performance of the casting if they occur, for example on a bearing or sealing surface). Notably, a bearing is recognized as a wear part.
With regard to the language requiring the inner core of fused tungsten carbide to have a lamellar structure, it is noted that fused tungsten carbide inherently possesses a lamellar structure as is known within the art. As such, Gerk’s inner core of fused tungsten carbide necessarily has a lamellar structure and thereby meets the claimed feature.
With regard to the language requiring “wherein the lamellar structure of the fused tungsten carbide is maintained after sintering and the lamellar structure of the fused tungsten carbide is not thermally or chemically transformed during the sintering process”, it is taken that the lamellar structure of the fused tungsten carbide would not be changed because maximum temperature Gerk reaches is 2000°C (Abstract) which is significantly lower than the melting point of tungsten carbide. Moreover, there is no other indication in the Gerk reference that would be expected to thermally or chemically transform the lamellar structure of the fused tungsten carbide. To the contrary, Gerk expressly teaches that the structure is maintained even when processed by contact with a liquid matrix material (Paragraphs 0016 and 0041).

To be clear, Gerk teaches powdered particles comprising an inner core comprising fused tungsten carbide, an outer shell comprising tungsten carbide, and a binder metal alloy comprising at least one of Fe, Ni, or Co useful for coating surfaces of parts subjected to wear and for producing drill bits. As such, it would be obvious to the person of ordinary skill in the art to thereby make the pore-free wear part or drill bit.
Regarding claim 6, Gerk teaches the component as applied to claim 1 above and further teaches that the hard material particles comprise a content of bound carbon of from 4 to 6 wt% (Paragraph 0017).
Regarding claim 7, Gerk teaches the component as applied to claim 1 above and further teaches that the thickness of the outer shell is preferably 0.05 to 0.4 times the average particle size of the hard material particles (Paragraph 0021).
Regarding claims 9-13, these claims describe further features of the processing/sintering conditions and do not impart additional structure other than that already expressly required by claim 1. To be clear, claims 9-13 are product by process claims (MPEP 2113).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 15, Gerk teaches the component as applied to claim 1 above and further teaches in Example 1 that 4 kg of Ni binder metal alloy is mixed with 6 kg of the cWSC .
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerk as applied to claim 1 above and as further evidenced by Caron (U.S. 2006/0127269 A1).
Regarding claim 3, Gerk teaches the component as applied to claim 1 above and teaches the inclusion of fused tungsten carbide which is a eutectic mixture of WC and W2C. Gerk does not expressly state that the fused tungsten carbide comprises a lamellar structure or is composed of alternating lamellae consisting of WC and W2C; however, fused tungsten carbide necessarily possesses said lamellar structure and would be composed of alternate lamellae consisting of WC and W2C.
In the interest of the clarity of the record, the teachings of Caron are provided as evidence to support that the fused tungsten carbide of Gerk would possess the lamellar features as claimed. 
Specifically, Caron teaches at Paragraph 0006 that “[t]he fine to coarse microstructure of the fused tungsten carbide typically consists of W2C crystals inserted as feathers in a lamellar structure”. Additionally, Caron depicts this microstructure in Figure 2 which would be appreciated by a person of ordinary skill as being lamellar and being composed of alternating lamellae consisting of WC and W2C. Moreover, it is noted that the instant application acknowledges that the intact lamellar structure of fused tungsten carbide is also referred to as a feather-like structure.
As such, it is prima facie expected that the fused tungsten carbide of Gerk would possess alternating lamellae consisting of WC and W2C absent evidence to the contrary.
Claims 4, 5, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerk as applied to claim 1 above, and further in view of Schader et al. (U.S. 5,663,512).
Regarding claims 4 and 5, Gerk teaches the component as applied to claim 1 above but fails to teach that the binder metal is selected from the group consisting of Co, Ni, and Fe. Notably, Gerk discloses an alloy comprising Co, Ni, and/or Fe as the metal matrix but does not disclose or suggest Co, Ni, and/or Fe alone as required by the claim.
Schader et al. (hereinafter “Schader”) teaches a hardfacing composition for earth-boring bits including a quantity of sintered carbide pellets and a quantity of cast carbide pellets wherein the sintered carbide pellets include carbides consisting of Cr, Mo, Nb, Ta, Ti, W, and V (Abstract). Additionally, the sintered carbide pellets include a binder usually Co (Col. 3 lines 45-47). Specifically, Schader teaches that “in the past, hardfacing compositions generally comprise carbides of the elements of Groups IVB, VB, and VIB in a matrix metal of iron, cobalt, or nickel, and alloy and mixtures thereof (Col. 1 lines 22-24).
It would be obvious to a person of ordinary skill in the art to select Co, Ni, and/or Fe individually in view of Schader as the use of Co, Ni, and Fe alone is known in the art. Additionally, cemented carbides are known to include Co, Ni, or Fe metal binders (Col. 1 lines 57-67 discussing U.S. Pat to Keshavan) such that it would be obvious to try Co, Ni, or Fe alone rather than in alloy form. 
With regard to the language of claims 4 and 5 (individually) directed to further processing conditions, it is noted that these are product by process limitations (MPEP 2113).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the structure imparted by the processing conditions is considered, it is noted in the instant case that the sintering conditions do not impart additional structure beyond that which is already expressly required by the claim.
Regarding claim 8, Gerk teaches the component as applied to claim 1 above but fails to teach that the inner core and outer shell further comprise an alloy comprising the fused tungsten 
Schader teaches a hardfacing composition for earth-boring bits including a quantity of sintered carbide pellets and a quantity of cast carbide pellets wherein the sintered carbide pellets include carbides consisting of Cr, Mo, Nb, Ta, Ti, W, and V (Abstract). Additionally, the sintered carbide pellets include a binder usually Co (Col. 3 lines 45-47). Specifically, Schader teaches in Col. 3 lines 60-64 that tungsten carbide is preferred for the hardfacing composition but that cast and sintered pellets of chromium, molybdenum, niobium, tantalum, titanium, and vanadium carbides would be suitable. Moreover, Schader teaches that “in the past, hardfacing compositions generally comprise carbides of the elements of Groups IVB, VB, and VIB in a matrix metal of iron, cobalt, or nickel, and alloy and mixtures thereof (Col. 1 lines 22-24).
The person of ordinary skill would be motivated to try combinations of carbides in addition to the fused tungsten carbide encased with a WC shell of Gerk so as to achieve further improved mechanical properties of the component such as fracture toughness and wear resistance during abrasive conditions (Col. 1 lines 5-7 and Col. 1 lines 37-44). 
In particular, at Col. 1 lines 37-44 Schader teaches that “many factors affect the suitability of a hardfacing composition for a particular application. These factures include the chemical composition and physical structure of the carbides employed in the compositions, the chemical composition and microstructure of the matrix metal or alloy, and the relative proportions of the carbide materials to one another and to the matrix metal alloy”. As such, the carbide content and composition is recognized as a result effective variable and would be obvious to optimize. Notably, the optimization of the carbide content and composition would be accompanied by a reasonable expectation of success in view of the prior art’s recognition of the materials as suitable and known within the art.
As such, it would be prima facie obvious to the person of ordinary skill in the art at the time the invention was made to include additional cast and sintered carbides of Cr, Mo, Nb, Ta, .
Response to Arguments
Applicant’s amendments have necessitated the new grounds of rejection as applied above. However, Applicant’s arguments were respectfully not found persuasive.
With regard to Applicant’s arguments that Gerk does not teach a pore-free component as claimed, Examiner respectfully disagrees and notes that Gerk teaches that the dual phase particulate is useful for coating surfaces of parts subjected to wear and for producing drill bits (Abstract). The new grounds of rejection based upon obviousness over the teachings of Gerk addresses the perceived deficiencies of the prior rejection.
With regard to Applicant’s argument that the Examiner has not adequately considered the structure implied by the process steps when assessing the patentability of the product by process claims, Examiner disagrees. In the instant case, the sintering and cooling conditions do not impart additional structure beyond that which is already expressly required by the claim. At best, it appears that Applicant’s pressing force results in a reduced number of pores (Paragraph 0053 of the instant specification). Notably, this feature was previously unclaimed. As explained above, both Svec and Gerk individually meet this feature based upon the preponderance of the evidence. Moreover, Applicant has not identified any particular structure that was supposedly missed.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731